Exhibit 10.1 

 EMPLOYEE/EMPLOYER AGREEMENT
 
Effective as of November 30, 2018
 
BE IT KNOWN, that this AGREEMENT is entered into on November 30, 2018 and shall
be in effect through December 31, 2019, between SANUWAVE Health, (referred to at
times as the “Employer” or the “Company”), located at 3360 Martin Farm Rd.,
Suwanee, GA 30024 and Kevin Richardson, Acting Chief Executive Officer and
Chairman of the Board (hereafter referred to as the “Employee”). After the
expiration of this Agreement, the Agreement continues in full force and effect
from year-to-year until terminated at the written option of either party
(Employee or Employer) no later than 30 days prior to the annual renewal date of
January 1. Written option of termination must be sent to either party with a
copy to Human Resources.
 
IN WITNESS THEREOF, the above parties wish to enter into this Agreement and
express the need to define and set forth within this instrument the terms and
conditions of employment of the above-named employee by SANUWAVE.
 
THEREFORE, in consideration of the mutual covenants and agreed upon stipulations
set forth below, it is hereby solemnly agreed upon and this legally binding by
the Employer and Employee as follows:
 
COMPENSATION, Your current base salary as semimonthly, exempt compensation at
$14,583.33 per pay period ($350,000.00 annually) less payroll deductions and all
required withholdings. Your salary may be adjusted annually upon performance
reviews and the company reserves the right to change your salary at any time
based upon recommendations from the compensation committee of the Board of
Directors.
 
BONUS COMPENSATION You will be eligible to earn an annual base bonus award of up
to one-hundred percent (100%) of your annual salary based on the achievement of
certain performance goals established by the Company’s Board of Directors. You
will also be eligible to receive a one-time sign on bonus of $145,833.33 if
certain company goals are met, also established by the Board of Directors.


EQUITY You will continue to be eligible to receive future stock option grants as
approved annually by the Board of Directors.
 
SEVERANCE  Except in situations where the employment of Employee is terminated
for Cause (as defined below) or for death or disability, in the event that the
Company terminates Employee’s employment at any time, Employee will be eligible
to receive an amount equal to 12 months of Employee’s then-current base salary,
which amount shall be payable in the form of salary continuation or, in the
Company’s discretion, a lump sum. Employee’s eligibility for the foregoing
severance payments is conditioned on Employee executing and delivering the
Company’s standard release agreement (the “Release”) within forty-five (45) days
following the termination date of Employee’s employment with the Company and not
revoking the Release during any applicable statutory revocation period. If
Employee complies with the conditions of the foregoing sentence, the severance
payments will commence on the 60th day following the termination of Employee’s
employment with the Company. Employee shall not be entitled to any severance
payments pursuant to this Agreement if Employee’s employment is terminated for
Cause, by Employee’s death or disability, or if Employee’s employment is
terminated by Employee.
 
For purposes of this Agreement, “Cause” shall mean: (i) Employee commits a crime
involving dishonesty, breach of trust, or physical harm to any person;
(ii) Employee willfully engages in conduct that is in bad faith and materially
injurious to the Company, including but not limited to, misappropriation of
trade secrets, fraud or embezzlement; (iii) Employee commits a material breach
of this Agreement, which breach is not cured within 20 days after written notice
to Employee from the Company; or (iv) Employee willfully refuses to implement or
follow a lawful policy or directive of the Board of Directors of the Company,
which breach is not cured within 20 days after written notice to Employee from
the Company.
 
BENEFITS As a full-time employee, effective December 1, 2018 you will be
eligible to participate in a comprehensive benefits package which includes
medical, dental, vision, life insurance, short-term and long-term disability
benefits, as well as an opportunity to participate in the Company 401(k) plan
and may make changes to your current elections during open enrollment or with-in
30 (thirty) days of a quailed Life Event. Additionally, you will continue to
accrue 6 weeks’ vacation and 5 sick days as well as 9 paid holidays. Company
sponsored benefits and eligibility requirements are provided in the employee
handbook to be provided.
 
November 30, 2018        
 
1

 
 
COMPLIANCE WITH RULES. You will be expected to abide by all SANUWAVE rules,
regulations and Company Policies. Throughout your employment, you are
responsible for advising the Chairman of Compensation Committee of the Board of
Directors and Human Resources of any factors that may affect your ability to
work for the Company without interruption.
 
RIGHT OF INSPECTION. You acknowledge and agree that the Company has unlimited
access to your equipment and work product when it’s deemed to be necessary and
may inspect, with or without notice.
 
AT-WILL EMPLOYMENT. As an at-will employee, you may terminate your employment at
any time, with or without cause. Likewise, as an at-will employer, the Company
may terminate your employment at any time, with or without cause. The Company
also retains the right to make all other decisions concerning your employment
(e.g. promotions, demotions, job responsibilities, or any other managerial
decisions) with or without cause, in the exercise of its discretion. This
at-will employment relationship cannot be changed except in a writing signed by
you and the Chairman of the Compensation Committee of the Board of Directors.
 
NON-COMPETE AND CONFIDENTIALITY AGREEMENT, INSIDER TRADING AND CODE OF BUSINESS
CONDUCT/ETHICS. You are required to sign the enclosed Non-Compete and
Confidentiality Agreement, Insider Trading and Code of Business Conduct/Ethics
and return it with other items included in the complete offer package you will
receive.
 
GOVERNING LAW; EXCLUSIVE FORUM: This Agreement will be governed by and construed
according to the laws of the State of Georgia. Both The Company and I hereby
irrevocably agree that the exclusive forum for any suit, action, or other
proceeding arising out of or in any way related to this Agreement shall be in
the state or federal courts in Georgia, and both The Company and I agree to the
exclusive personal jurisdiction and venue of any court in Fulton County, Georgia
and waive any defense thereto.
 
November 30, 2018        
 
2

 
 
ENTIRE AGREEMENT; NO MODIFICATIONS. This letter is the final and exclusive
embodiment of the entire agreement between you and the Company with respect to
the terms and conditions of your employment, and they supersede any promises or
representations made to you by anyone, whether oral or written.
 
Please sign, date and EMAIL this letter as acceptance of our offer of employment
and in agreement with the terms described in this letter to Melissa Miller, the
Company’s Human Resources Director at Melissa.Miller@Sanuwave.com.
 
Kevin, we look forward to your favorable reply and continued productive and
enjoyable working relationship. Please contact me if you have any further
questions.
 
Very truly yours,
 
Alan Rubino
Chairman of the Compensation Committee of the Board of Directors
 
                                                                ACCEPTED AND
AGREED TO:
 
__Alan L. Rubino________________  _Kevin A. Richardson II_________________ 
Name Printed                                            Name Printed 
 
/s/Alan L. Rubino________________      /s/Kevin A. Richardson II___  Nov 30,
2018
Name Signed                                               Name Signed        
                Date Signed 
 
November 30, 2018        
 
3
